Case 2:18-cv-00826-JLB-NPM Document 105 Filed 09/15/21 Page 1 of 1 PageID 5724




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

 VERNON SPEAK,

              Plaintiff,

 v.                                               Case No. 2:18-cv-826-JLB-NPM

 STEVE WHIDDEN, in his official capacity as
 SHERIFF of HENDRY COUNTY, FLORIDA,
 and STEVE WHIDDEN, in his individual
 capacity,

              Defendants.


                                       ORDER

       The parties have stipulated to dismissal of this action with prejudice under

 Federal Rule of Civil Procedure 41(a)(1)(A)(ii). (Doc. 104.) The stipulation is self-

 executing. Anago Franchising, Inc. v. Shaz, 677 F.3d 1272, 1278 (11th Cir. 2012).

 The Clerk of Court is DIRECTED to close the file.

       ORDERED in Fort Myers, Florida, on September 15, 2021.
